TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2014



                                     NO. 03-14-00079-CV


                      Texas Parks and Wildlife Department, Appellant

                                                v.

                                  Nancy Gallacher, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
           REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the district court on November 14, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses the district court’s order denying Texas

Parks and Wildlife Department’s plea to the jurisdiction and renders judgment dismissing Nancy

Gallacher’s suit. The appellee shall pay all costs relating to this appeal, both in this Court and

the court below.